Title: To Thomas Jefferson from Ryland Randolph, 24 July 1806
From: Randolph, Ryland
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            
                                24 July 1806
                            
                        
                        My Intellect & nerves are so scattered by violent illness & uncommon, & the greatest
                            possible debility, that to hold a pen ere seems a delerious attempt. yet on my ill bed my few reflections are so torturrd
                            by my not hav in any way intimimated the rect of your granting my requet, in offering a variety to choose in support of my
                                lost views, I cantt. rest, as some
                            attempt may quiet, nor
                             of the worlds
                            opion of me, causing a thought. Can I go on to my appology, I red. yr. Cert’s. when I was as often, ill, thought was active then, I determined my course, & respect for you, was to reflect & seak information
                            before I answe’d you, some months, I got a little strength, afflicted with as surgical ineffectuall operration all was a torture
                            & prostrating me in all feelings of bodily health on the bed. in this deplorable situation, my spirits &
                            ennergies [exp]aled any ones, I embarked for norforld for Information
                            & to tell my views & consult my Mercantle freind, no where else
                                a single one  my plan was to keep on to see you in person cor by feeling, none else ever influencd an action. I embarked to complete my plan, when go on board I felt sick & layed down. a tremendous fever came on I was carried up.
                                often my sens’s lost; I got to Alexa. there dispaird of I ordered my self reembarked, I was again loaded here,
                            to mny a person, I was looked at as dying, unknown cause preserved
                            this long, I attempt a duty & ed cant say more, I offer you my
                            esteem, my  regard, my friendship, if this is not comprehensive, I cant tell what I have more. I am so low shew it in
                            justice to me to my friend Gen. Minor. he knows me & will explain to my acquital.
                        
                            Ryland Randolph. Norfolk
                        
                    